Citation Nr: 1029312	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-27 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals 
of right knee meniscectomy.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issue of entitlement to an increased rating for the Veteran's 
right knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, and did not manifest within one year of the Veteran's 
discharge from service.

2.  Tinnitus is not shown to be causally or etiologically related 
to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, an August 2004 
letter, sent prior to initial unfavorable AOJ decision issued in 
May 2005, advised the Veteran of the evidence and information 
necessary to substantiate his service connection claims as well 
as his and VA's respective responsibilities in obtaining such 
evidence and information.   Additionally, a June 2006 letter 
informed him of the information and evidence necessary to 
establish a disability rating and an effective date in accordance 
with Dingess/Hartman, supra.   

While the June 2006 letter was issued after the initial May 2005 
rating decision, the United States Court of Appeals for the 
Federal Circuit has held that VA could cure such a timing problem 
by readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the June 2006 letter was 
issued, the Veteran's claims were readjudicated in the June 2006 
statement of the case.  Therefore, any defect with respect to the 
timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment 
records as well as post-service private and VA treatment records 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that he wishes to 
be considered in his appeal.  

Additionally, the Veteran was provided with a VA examination in 
February 2005 in connection with his service connection claims.  
The Board finds that the opinion regarding the etiology of the 
Veteran's bilateral hearing loss and tinnitus offered by the 
February 2005 VA examiner to be based on adequate reasons and 
bases as she took into account the Veteran's self-reported 
history, conducted a full review of the record, and performed an 
audiological examination.  Moreover, while the Veteran's 
representative argues that the Veteran's hearing loss may be 
related to a single instance of treatment for otitis externa 
during service and, therefore, VA should obtain an opinion 
regarding such possible etiology, the Board finds that such is 
not necessary.  In this regard, the February 2005 VA examiner 
specifically noted the Veteran's treatment for such disorder, to 
include his complaints of ringing in the ear, and did not relate 
his bilateral hearing loss or tinnitus to such treatment.  
Additionally, with the single exception of a decrease in the left 
ear at 2000 Hertz, which still represents normal hearing, the 
Veteran's service treatment records reflect that his hearing 
improved during his military service.  Moreover, the Court has 
held that a mere conclusory generalized lay statement that 
service event or illness caused the claimant's current condition 
is insufficient to require the Secretary to provide an 
examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  
Therefore, the Board finds that a remand to obtain an addendum 
opinion is not necessary.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Analysis

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus.  He alleges that he was exposed to 
acoustic trauma during service in connection with his duties 
working in the motor pool around heavy trucks and equipment.  The 
Veteran also contends that he was exposed to weapons during 
maneuvers.  Therefore, he claims that service connection is 
warranted for such disorders.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an 
October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Court has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss which first 
met VA's definition of disability after service.  Hensley, supra, 
at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records reflect that, upon his 
entrance examination in June 1969, an audiometer evaluation 
revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
25
30
LEFT
15
10
5
0
35

In March 1970, the Veteran complained of a left earache with 
ringing for the prior week.  There was no injury known.  
Following a physical examination, otitis externa was diagnosed.  
The remainder of the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnoses referable to 
hearing difficulty or tinnitus.  At the time of his January 1972 
separation examination, the Veteran stated that he was in fair 
health with the exception of his right knee.  An audiometer 
evaluation at such time revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
 
0
LEFT
0
0
20
 
0

As indicated previously, the Veteran claims that he was exposed 
to acoustic trauma while working in the motor pool around heavy 
trucks and equipment as well as weapons while on maneuvers during 
his military service.  Despite the fact that the record is void 
of documentation of complaints or treatment for hearing 
difficulty or tinnitus during service except on a single 
occasion, the Veteran is competent to describe the nature and 
extent of his in-service noise exposure.  See 38 C.F.R. 
§ 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Post-service VA treatment records reflect that the Veteran has 
chronic hearing loss.  Additionally, an April 2005 letter from 
Dr. Riesberg reflects that he has treated the Veteran for 
paroxysmal vertigo attacks as well as asymmetric sensorineural 
hearing loss.  He noted that an MRI was negative for any 
retrocochlear lesions and the vertigo was benign positional-type.  
Dr. Riesberg also observed that the Veteran had a significant 
hearing loss, which impaired his ability to communicate.  At the 
Veteran's February 2005 VA examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
80
70
65
LEFT
45
35
90
105
105

Speech recognition was 72 percent in the right ear and 76 percent 
in the left ear.  The examiner diagnosed mild sensorineural 
hearing loss at frequencies 250 to 1000 Hertz falling to a severe 
rising to moderate sensorineural hearing loss at 2000 to 8000 
Hertz in the right ear and mild to moderately severe 
sensorineural hearing loss at 250 to 1000 Hertz falling 
precipitously to a profound sensorineural hearing loss at 2000 to 
8000 Hertz in the left ear.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

Referable to tinnitus, such was diagnosed by the February 2005 VA 
examiner.  Specifically, she noted that the Veteran reported 
constant high-pitched ringing in the bilateral ears that began 
approximately two years previously with a gradual onset.  
Moreover, tinnitus is a disorder capable of lay observation.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 
21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

The Board has initially considered whether presumptive service 
connection is warranted for the Veteran's bilateral hearing loss.  
However, the record fails to show that the Veteran manifested 
bilateral hearing loss to a degree of 10 percent within the one 
year following his service discharge in February 1972.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board further finds that direct service connection for 
bilateral hearing loss and tinnitus is not warranted as the 
February 2005 VA examiner determined that such disorders were not 
related to the Veteran's military service.  Specifically, the 
examiner noted that, upon a review of the claims file, no hearing 
loss was found on the Veteran's separation examination, but he 
was treated for otitis externa upon complaints of a right earache 
with ringing.  The Board parenthetically notes that the Veteran's 
service treatment records show that he was treated for a left, as 
opposed to right, earache; however, the Board finds that the VA 
examiner's mischaracterization is immaterial to her opinions.  
The examiner noted that there was no other documentation of 
tinnitus.  She also recorded the Veteran's complaints of 
bilateral hearing loss that began during military service, which 
had noticeably deteriorated in the prior two years, and his 
report of bilateral tinnitus that began two years previously with 
a gradual onset.  The examiner observed that the Veteran had 
military noise exposure working in the motor pool to heavy trucks 
and equipment as well as weapons during maneuvers.  The Veteran 
denied post-service civilian noise occupational exposure, but 
reported a history of recreational noise exposure of target 
shooting with pistols.  Following an audiological examination, 
the examiner determined that, based on the fact that there was no 
hearing loss present in either ear at the time of the Veteran's 
military separation, that his current hearing impairment was not 
related to acoustic trauma incurred during military service.  
Likewise, she opined that the Veteran's tinnitus was not related 
to acoustic trauma incurred during military service.  In this 
regard, the examiner noted that, as there was one documentation 
of tinnitus associated with a right ear infection during service 
and the Veteran reported that his tinnitus began approximately 
two years previously, the tinnitus documented during active duty 
was transient in nature and only associated with an ear infection 
at that time.  Moreover, the Veteran's present tinnitus began 
only two years ago.  The examiner also noted that the etiology of 
tinnitus is unknown.  

The Board places great probative weight on the February 2005 VA 
examiner's opinion regarding the etiology of the Veteran's 
bilateral hearing loss and tinnitus as the examiner considered 
all of the evidence of record, to include his service treatment 
records, post-service treatment records, and lay testimony, and 
conducted a clinical evaluation in rendering her opinion.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet.App. 120, 124 (2007).  

Furthermore, the February 2005 VA examiner's conclusions are 
supported by the objective evidence of record.  In this regard, 
the Board notes that the Veteran's hearing actually improved 
during his military service.  Specifically, his hearing, as a 
whole, was worse at the time of his entrance examination in June 
1969 as he had some degree of hearing impairment bilaterally, 
especially in the higher frequencies, than at the time of his 
January 1972 separation examination.  The Board acknowledges that 
the Veteran's left ear hearing decreased at 2000 Hertz between 
his entrance and separation examinations; however, such decibel 
loss is still considered within the threshold of normal hearing.  
See Hensley, supra.  Additionally, the Veteran was treated on a 
single occasion with otitis externa, at which time he did not 
complain of decreased hearing, and, following treatment, he never 
complained of tinnitus again.  Moreover, on his January 1972 
separation examination, he specifically indicated he was in fair 
health and only reported difficulty with his right knee.  As 
such, the Board finds that the fact that the Veteran complained 
only of a tinnitus on a single instance in connection with an 
earache and that his hearing actually improved during service to 
be supportive of the February 2005 VA examiner's opinion.  
Furthermore, there is no contrary medical opinion of record.

In this regard, the Board notes that the Veteran has contended on 
his own behalf that his bilateral hearing loss and tinnitus are 
related to his military service.  The Board notes that lay 
witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters, 
supra.

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's bilateral 
hearing loss and tinnitus and any instance of his military 
service to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).   Additionally, in a single-judge Memorandum Decision 
issued by the Court, it was noted that "in the absence of any 
medical evidence, the record must provide some evidence beyond an 
appellant's own conclusory statements regarding causation to 
establish that the appellant suffered from an event, injury or 
disease in service."  Richardson v. Shinseki, No. 08-0357, slip. 
op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes 
that such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning they 
contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Therefore, while the Veteran is competent to describe his 
difficulty hearing and complaints of tinnitus, the Board accords 
his statements regarding the etiology of such disorders little 
probative value as he is not competent to opine on such complex 
medical questions.  Specifically, where the determinative issue 
is one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  Moreover, the Veteran has only offered conclusory 
statements regarding the relationship between his military 
service and his current bilateral hearing loss and tinnitus.  In 
contrast, the February 2005 VA examiner took into consideration 
all the relevant facts in providing her opinion.  

Therefore, the Board finds that the Veteran's contentions 
regarding the etiology of his bilateral hearing loss and 
tinnitus, as well as his allegations of continuity of his hearing 
loss symptomatology, are outweighed by the competent and 
probative February 2005 VA examiner's findings.  Referable to the 
Veteran's tinnitus, he has self-reported that such began 
approximately two years prior to his February 2005 VA examination 
and, therefore, has not alleged continuity of symptomatology.  As 
such, the Board finds that service connection for bilateral 
hearing loss and tinnitus is not warranted.  

The Board has considered the applicability of the benefit of the 
doubt doctrine.  However, the preponderance of the evidence is 
against the Veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  As such, that doctrine 
is not applicable in the instant appeal, and his claims must be 
denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Prior to consideration of the Veteran's claim for an increased 
rating for his right knee disability, the Board finds that a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide his claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this regard, the Board finds that a remand is warranted as 
there are outstanding, relevant VA and private treatment records 
that need to be obtained prior to consideration of the Veteran's 
appeal.  Specifically, in his July 2004 claim, he indicated that 
he received treatment for his right knee disability at the 
Pensacola VA Outpatient Clinic as well as through his private 
orthopedic specialist, Dr. Hartsfield.  A July 2005 statement 
from Dr. Hartsfield reflects that the Veteran was scheduled to 
undergo a total right knee replacement.  Moreover, records from 
both the Pensacola VA Outpatient Clinic as well as Dr. Hartsfield 
only cover the period through 2004.  As such, the Board finds 
that a remand is necessary to obtain updated treatment records 
from Dr. Hartsfield, to include those pertaining to the Veteran's 
total right knee replacement, and the Pensacola VA Outpatient 
Clinic, dated from August 2004 through the present.  

The Board also finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his right knee 
disability.  In this regard, the Board observes that he was last 
examined by VA in April 2005.  Since such time, it appears that 
he underwent a total right knee replacement.  Additionally, in 
his representative's July 2010 Informal Hearing Presentation, his 
representative argues that the findings from the April 2005 VA 
examination are stale as over five years have passed since such 
examination.  Therefore, a remand is necessary in order to 
schedule the Veteran for an appropriate VA examination in order 
to assess the current nature and severity of his service-
connected right knee disability.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any 
treatment for his service-connected right 
knee disability.  After securing any 
necessary authorization forms, obtain all 
identified records not already contained in 
the claims file, to specifically include 
those from Dr. Hartsfield concerning the 
Veteran's total right knee replacement and VA 
treatment records dated from August 2004 to 
the present from the Pensacola VA Outpatient 
Clinic.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate VA 
examination to determine the current nature 
and severity of his right knee disability.  
The claims file, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should identify the 
nature and severity of all current 
manifestations of the Veteran's service-
connected right knee disability.   

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's increased rating claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


